EXHIBIT 10.41

 

ADDENDUM #1 TO PROMISSORY NOTE

 

This Addendum to the Promissory Note dated April 14, 2014 between Steven Frye
and Elite Data Services, Inc. for the principal sum of $13,500, extends the
Maturity Date from April 15, 2015 to December 31, 2015.

 

This Addendum shall be governed by and construed and enforced in accordance with
the laws of Florida.

 

 

By:

/s/ Sarah Myers

   

Sarah Myers, President

 

 

By:

/s/ Steven Frye

   

Steven Frye, Lender

 

 

Dated: March 22, 2015